Opinion issued September 10, 2009








In The
Court of Appeals
For The
First District of Texas

______________

NO. 01-09-00449-CV
____________

HOWARD J. STERN, SUCCESSOR TRUSTEE OF THE TERESA E.
KRAFT 1998 INVESTMENT TRUST, Appellant

V.

MISHEL, NFN, Appellee



On Appeal from the 113th District Court
Harris County, Texas
Trial Court Cause No. 2008-58738



MEMORANDUM OPINION
	Appellant filed a motion to dismiss its appeal on July 24, 2009.  More than 10
days have elapsed, and no objection has been filed.  No opinion has issued. 
Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R. App. P.
42.1(a)(1).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Keyes, Alcala, and Hanks.